DETAILED ACTION
	This action is in response to the amendment filed 3/29/2021.  Currently, claims 1-8 and 11-21 are pending in the application.  Claims 17-20 are withdrawn by Applicant and not examined at this point. Claims 9 and 10 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment to the specification and/or claim 1 is not wholly sufficient to overcome all previous objections to claim 1. Claim 1, therefore, remains objected to as detailed below.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims -8, 11-16 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Roth et al. and McCormick et al. do not teach a single continuous bladder within the wrap, the examiner asserts that Pekanmäki et al. (and not Roth et al. and McCormick et al.) is recited in the rejection(s) below to teach this feature.
In response to Applicant’s argument that McCormick et al. does not teach a heel aperture being in the shape of a triangle with rounded edges, the examiner respectfully disagrees. McCormick et al. clearly teaches in Figure 11 a heel aperture (heel opening 27) being in a shape of a triangle with rounded edges. While McCormick et al. may not explicitly teach this feature in the specification (as Applicant argues), this feature is clearly shown in Figure 11 of McCormick et al. and thus, McCormick et al. provides sufficient teaching of this feature.
In response to Applicant’s argument that Pekanmäki et al. does not teach a single continuous bladder, the examiner respectfully disagrees. Applicant argues that because Pekanmäki et al. teaches a series of jacket bags 2-15, the reference fails to teach a single continuous bladder. This is not found persuasive because claim 1 of Pekanmäki et al. teaches the jacket bags 2-15 to be “in mutual fluid communication” and therefore, the jacket bags 2-15 are fluidly connected to form a single continuous bladder through which fluid may travel.
In response to Applicant’s argument that the cited prior art teaches away from the present invention, the examiner notes that simply that there are differences between two references is insufficient to establish that such references “teach away” from any combination thereof.  In re Beattie, 974 F. 2d 1309, 1312-13, 24 USPQ2d, 1042 (Fed. Cir. 1992).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a heel aperture,” which is a claim limitation lacking proper antecedent basis in . Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites the wrap member being configured to wrap “around a sole and an arch of the foot,” which is a claim limitation lacking proper antecedent basis in the specification.  Applicant should amend the specification to include the cited language in order to avoid this error. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a portion of the foot” in line 7 of the claim should be amended to recited ---the portion of the foot---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-16 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the at least a portion of a foot around a sole and an arch of the foot.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches the wrap member wrapping around a portion of a foot, and not at least a portion of a foot as claimed (which implies that the wrap member can wrap around the entire foot, which is not supported by Applicant’s specification). It is clear from Applicant’s Figures 6 and 7 that the wrap member only encircles a portion of the user’s foot, and not the entire foot (as permitted by the recitation of “at least” in claim 1 as discussed above). Further, [0034] of the publication of the present application explicitly teaches “bladder 102 in foot wrap 104 can be adjusted as desired to provide compression to the desired part of a patient's foot,” which provides further evidence that Applicant did not contemplate the wrap member encircling the entire foot. Claims 2-8, 11-16 and 21 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 11-13, 16 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. (US 7,771,376), in view of McCormick et al. (US 6,929,617) and further in view of Pekanmäki et al. (US 4,989,589).
In regards to claim 1, Roth et al. teaches in Figures 1-2B a wrap member (inflatable garment 200; column 5, lines 43-45 teaches that “the inflatable garment 200 is wrapped around a user’s body part”) with a proximal end portion (top end portion of inflatable garment 200, as shown in Figure 2B) and opposed distal end portion (bottom end portion of inflatable garment 200, as shown in Figure 2B), the wrap member (inflatable garment 200) being configured to wrap about at least a portion of a lower leg between a calf and a heel (column 5, lines 43-45 teaches that “the inflatable garment 200 is wrapped around a user’s body part which, in the exampled disclosed in FIGS. 2A-2C, is the foot and calf region;” see also Figures 1 and 2A) and wrap around at least a portion of a foot around a sole and an arch of the foot (as shown in Figure 2A), the wrap member (inflatable garment 200) including: an inner sheet (inner sheet 204) configured and adapted to be disposed facing the lower leg and a portion of the foot in use (as shown in Figure 2A); an outer sheet (outer sheet 202) joined to the inner sheet (column 3, lines 60-63 that “the sheets 202 and 204 may be welded together along outer lateral seams 230 and 232, and along outer longitudinal seams 236 and 240”) creating a lower leg wrap (as defined in the annotated copy of Figure 2B provided below) and a foot wrap (as defined in the annotated copy of Figure 2B provided below); with a leg compression bladder (plurality of inflatable bladders 250E-L; the abstract teaches that the plurality of inflatable bladders 250A-L function “to apply pressure to the 

    PNG
    media_image1.png
    796
    948
    media_image1.png
    Greyscale


However, McCormick et al. teaches in Figures 10 and 11 and column 6, lines 25-27 and 65-66 an analogous device with the heel aperture (heel opening 27) being in a shape of a triangle with rounded edges (as shown in Figure 11) for insertion of a heel (heel 54) therethrough (column 6, lines 65-66 teaches “the heel 54 extends through the heel opening 27;” also shown in Figure 10) such that the heel aperture (heel opening 27) contours to a perimeter shape of (as shown in Figure 10) the heel (heel 54).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the heel aperture of Roth et al. to be in a shape of a triangle with rounded edges for insertion of a heel therethrough such that the heel aperture contours to a perimeter shape of the heel as taught by McCormick et al. because this element is known to facilitate a snug fit of the heel within to the heel aperture to more securely hold the wrap member is proper position.
Roth et al. and McCormick et al. do not teach wherein the leg compression bladder and the foot compression bladder form a single continuous bladder.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the leg and foot compression bladders of Roth et al. as modified by McCormick et al. such that the leg compression bladder and the foot compression bladder form a single continuous bladder as taught by Pekanmäki et al. because this element is known to be a simpler, less complicated configuration for applying a venous messaging effect to the user’s leg and foot, as Pekanmäki et al. teaches in the abstract, column 1, lines 35-41 and 65-68 and column 2, lines 40-43 and 58-61.
In regards to claim 2, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in the abstract that the leg compression bladder (plurality of inflatable bladders 250E-L) is configured and adapted to expand to a preconfigured (inasmuch as it is predetermined during the design of the massage device 100) compression gradient profile when inflated (the abstract teaches that the 
In regards to claim 3, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claims 1 and 2. Roth et al. teaches in Figures 2A and 2B and column 3, lines 60-65 at least one spot weld (first bladder seam 234; taught in column 3, line 64 to be formed by welding) connecting (column 3, lines 60-65 teaches inner sheet 204 and outer sheet 202 are connected together by said welding) the inner sheet (inner sheet 204) and outer sheet (outer sheet 202) of the wrap member (inflatable garment 200) to define the preconfigured compression gradient profile (by defining the construction of the plurality of inflatable bladders 250E-L; column 3, lines 64-65 teaches bladder seams 234 functioning “to define a plurality of air chambers or bladders”) of the leg compression bladder (plurality of inflatable bladders 250E-L).
In regards to claim 4, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claims 1 and 2. Roth et al. teaches in Figures 2A and 2B and column 3, lines 60-65 at least one linear weld (second bladder seam 234; taught in column 3, line 64 to be formed by welding; bladder seams 234 are shown in Figures 2A and 2B to be linear) connecting (column 3, lines 60-65 teaches inner sheet 204 and outer sheet 202 are connected together by said welding) the inner sheet (inner sheet 204) to the outer sheet (outer sheet 202) of the wrap member (inflatable garment 200) to define the preconfigured compression gradient profile (by defining the construction of the plurality of inflatable bladders 250E-L; column 3, lines 64-65 teaches bladder seams 234 
In regards to claim 5, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in column 3, lines 44-45 and 60-63 that the inner sheet (inner sheet 204) includes a layer (welded seams 230, 232, 236, 240) that has a first elastic modulus, the inner sheet (inner sheet 204) has a second elastic modulus (column 3, lines 44-45 teaches that the inner sheet 204 is made of “unsupported urethane film”), and wherein the first elastic modulus is less than the second elastic modulus (rigid welded seams 230, 232, 236, 240 have a lower elastic modulus than unsupported urethane film) in at least a transverse direction relative to the proximal (top end portion of inflatable garment 200, as shown in Figure 2B) and distal end (bottom end portion of inflatable garment 200, as shown in Figure 2B) portions for wrapping the wrap member (inflatable garment 200) around the lower leg when the leg compression bladder (plurality of inflatable bladders 250E-L) is inflated.
In regards to claim 6, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in Figure 2A that the inner sheet (inner sheet 204) is configured and adapted to directly contact the lower leg.
In regards to claim 7, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in column 6, lines 36-40 that the inner sheet (inner sheet 204) includes a secondary sheet (“moisture-wicking lining material” taught in column 6, lines 36-40) disposed on an inner surface thereof, the secondary sheet (“moisture-wicking lining material” taught in column 6, lines 36-40) being configured and adapted to directly contact the lower leg in use (column 6, lines 
In regards to claim 11, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in Figures 1-2B, column 3, lines 26-29 and column 8, lines 55-66 an inflation port (inflation tubing 310) disposed on (as shown in Figures 1-2B) the wrap member (inflatable garment 200) and pneumatically coupled (column 8, lines 55-66 teaches inflating tubing 310 are “connected to a corresponding bladder opening 260A-260L for supplying pressurized fluid to a corresponding bladder”) to the leg compression bladder (plurality of inflatable bladders 250E-L); and an inflation device (inflation assembly 300) attached to (column 8, lines 55-66 teaches “inflation tubing 310 extends from the inflation assembly”) the inflation port (inflation tubing 310) for inflation of the leg compression bladder (plurality of inflatable bladders 250E-L).
In regards to claim 12, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claims 1 and 11. Roth et al. teaches in Figure 3F that the inflation device (inflation assembly 300; inflation assembly 300 is shown in Figure 3F to be contained with housing 302, as taught in column 8, lines 58-59) is detachable (inasmuch as the inflation assembly 300 is shown in Figures 3F to be detached from inflation tubing 310 and therefore, is capable of being detached therefrom) from the inflation port (inflation tubing 310).
In regards to claim 13, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in column 9, lines 35-44 a relief valve (pressure relief valve 334) operatively connected to the leg compression bladder (plurality of inflatable bladders 250E-L) to protect from overinflation (pressure relief 
In regards to claim 16, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in column 10, lines 18-23 a vent valve (exhaust lines 350A-L including a throttling device; the throttling device can be considered a valve inasmuch as controls fluid flow; column 10, lines 18-23 teaches the throttling device provides “a repeatable and gradual [i.e., controlled] deflation rate for the bladders”) operatively connected to the leg compression bladder (plurality of inflatable bladders 250E-L) for deflation.
In regards to claim 21, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claim 1. Roth et al. teaches in Figures 2A and 2B an ankle strap (as defined in the annotated copy of Figure 2B provided below) attached to (as shown in Figure 2B) a lateral portion (left side portion of inflatable garment 200, as shown in Figure 2B) of the wrap member (inflatable garment 200) and configured to wrap around an ankle (as shown in Figure 2A).

    PNG
    media_image2.png
    641
    561
    media_image2.png
    Greyscale


Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. (US 7,771,376), in view of McCormick et al. (US 6,929,617), in view of Pekanmäki et al. (US 4,989,589) and further in view of Hakonson et al. (US 7,591,797).
In regards to claim 8, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claims 1 and 7. Roth et al. teaches in column 6, lines 36-40 that the secondary sheet (“moisture-wicking lining material” taught in column 6, lines 36-40) is a fabric layer (moisture-wicking lining material is a cloth lining layer).

However, Hakonson et al. teaches in the abstract and column 4, lines 25-32 an analogous device wherein the secondary sheet (inner layer of the guide) is a fabric layer, the fabric layer being elastic in a first direction and inelastic in a second direction to curl the wrap member around the lower leg when the leg compression bladder (bladder) is inflated.  
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the fabric layer taught by Roth et al. as modified by McCormick et al. and Pekanmäki et al. to provide the fabric layer being elastic in a first direction and inelastic in a second direction to curl the wrap member around the lower leg when the leg compression bladder is inflated as taught by Hakonson et al. because this element is known to direct the bladder to expand preferentially in a selected direction or directions, as Hakonson et al. teaches in the abstract.

Claims 14 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roth et al. (US 7,771,376), in view of McCormick et al. (US 6,929,617), in view of Pekanmäki et al. (US 4,989,589) and further in view of Ravikumar (US 7,276,037).
In regards to claim 14, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claims 1 and 13. Roth et al., McCormick et al. and Pekanmäki et al. do not teach that the relief valve is set to open at a predetermined pressure.

It would have been obvious to one having ordinary skill in the art at the time of invention to modify the relief valve of Roth et al. as modified by McCormick et al. and Pekanmäki et al. to be set to open at a predetermined pressure as taught by Ravikumar because this element is known in the art to be an alternate relief valve configuration to reduce the danger of necrosis and other complication that arise from excessive pressure, as Ravikumar teaches in column 5, lines 61-62.
In regards to claim 15, Roth et al., McCormick et al. and Pekanmäki et al. teach the apparatus of claims 1 and 13. Roth et al., McCormick et al. and Pekanmäki et al. do not teach that the relief valve is configured to open at a user selectable pressure.
However, Ravikumar teaches in column 5, lines 49-67 an analogous device in which the relief valve (manual pressure relief valve 24) is configured to open at a user selectable pressure (when manually actuated by the patient (or caregiver)). 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the relief valve of Roth et al. as modified by McCormick et al. and Pekanmäki et al. to be configured to open at a user selectable pressure as taught by Ravikumar because this element is known to facilitate quick and easy control over the internal pressure of the bladder(s), as Ravikumar teaches in column 5, lines 65-67.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/15/2021